BIJUR, J.
This action was brought to recover under a contract certain commissions for having secured employment for the defendants. It was shown that the plaintiff corporation had been dissolved prior to the bringing of the action. Thereupon the court rendered the decision:
“Corporation plaintiff dissolved; right of action abated.”
The corporation, however, was dissolved voluntarily, pursuant to the provisions of section 221 of the corporation law. Subdivision 3 of that section provides expressly:
“Said corporation shall, nevertheless, continue in existence for the purpose of * * * and may sue and be sued for the purpose of enforcing such debts or obligations until its business affairs are fully adjusted and wound up.”
See, also, Cunningham v. Glauber, 133 App. Div. 10, 117 N. Y. Supp. 866.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.